Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ohasaki et al. US Patent 5,972,834 who teaches a method for making a carbon absorbent comprising a halogenation treatment step in which a halogenated carbonized charcoal is obtained by bringing carbonized charcoal into contact with halogen gas; a dehalogenation treatment step in which a porous carbonaceous material is obtained by conducting a heat treatment at a temperature of 600-1300 °C. under vacuum evacuation or in an inert gas and a heat treatment at a temperature of 600-850 °C in a hydrogen compound gas or in a hydrogen compound gas which has been diluted with an inert gas, on said halogenated carbonized charcoal to eliminate a part or all of said halogen; and an activation treatment step in which said porous carbonaceous material is activated. 
Another close prior art is cited Yu et al. (“Effects of Fluorination on Carbon molecular sieves for CH4/CO-2 gas separation behavior” International Journal of Greenhouse Gas Control. Vol 10, 2012 p 278-284) who teaches introducing fluorine into carbon molecular sieves which affected the pore volumes and improved the CO2 absorption efficiency. However, there is no mention of carbon from rice husk.
Another prior art is Tour et al. 9,776,165 who teaches a synthesis of porous carbon material from biomass however was processed with nitrogen and sulfur containing moieties, which are considered toxic, and process under high temperatures.
The instant invention produces a fluorinated carbon adsorbent that was processed with methods that use low temperatures and environmentally friendly reagents. The prior art does not teach or suggest in reasonable combination a method for making a fluorinated carbon adsorbent, the method comprising: microwave irradiating a mixture of rice husk and aqueous sulfuric acid to a temperature of 100 to 300 °C to form a digested rice husk; drying and milling the digested rice husk to form a powdered rice husk; microwave irradiating the powdered rice husk in the presence of fuming sulfuric acid to form a sulfonated rice husk; and microwave irradiating the sulfonated rice husk in the presence of hydrofluoric acid (HF) to a temperature of 50 to 150 °C thereby forming the fluorinated carbon adsorbent; wherein the fluorinated carbon adsorbent has a carbon content of 60 to 75 wt%, an oxygen content of 14 to 34.5 wt%, a fluorine content of 5 to 9 wt%, a sulfur content of 0.5 to 2 wt%, and a silicon content of less than 0.5 wt%, each relative to a total weight of the fluorinated carbon adsorbent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772